 

Exhibit 10.2

 

One World Pharma, Inc.

3471 W. Oquendo Road, Suite 301

Las Vegas, NV 89118

 

June 3, 2020

 

Isiah L. Thomas III

_______________

_______________

 

Dear Mr. Thomas:

 

We are pleased to confirm the terms of your employment with One World Pharma,
Inc. (the “Company”), effective June 3, 2020. The details of your employment are
as follows:

 

Title; Duties:   You will be employed as the Chief Executive Officer performing
such duties as are normally associated with this position and as may be assigned
to you from time to time by the Board of Directors of the Company. While serving
as CEO, you will also be a member of the Board of Directors and serve as its
Vice Chairman.       At-Will Employment:   Your employment will be at-will,
meaning you or the Company can terminate the employment relationship between you
and the Company at any time.       Compensation:  

Your annual base salary will be $120,000 in year 1 of your employment; $240,000
in year 2 of your employment; and $300,000 in year 3 of your employment. Your
annual salary will be paid in accordance with the Company’s regular payroll
practices and may be paid with shares of the Company’s Common Stock until the
Company has raised gross proceeds of at least $1.5 million from the sale of its
securities following the date hereof. If the Company elects to pay your
compensation with shares of Common Stock, the number of shares of Common Stock
to be issued to you shall be equal to (a) 1.25 times the cash payment to which
you would have been otherwise entitled, divided by (b) the closing price of the
Common Stock on the day such cash payment was due.

 

You will be eligible to receive a performance bonus at the sole discretion of
the Board of Directors for each fiscal year that you are in the employment of
the Company, beginning with the Company’s fiscal year ending December 31, 2020.
The determination of the Board of Directors with respect to your bonus will be
final and binding. The Company will pay the bonus (if any) within 120 days
following the end of the fiscal year.

 

 

 

 

Equity Compensation:  

The Board of Directors has approved the issuance to you, on the effective date
of your employment, of 500,000 shares of the Company’s Common Stock (the
“Shares”), and an option (the “Option”) to purchase 5,500,000 shares of the
Company’s Common Stock, at an exercise price equal to the closing price of the
Common Stock on the date hereof. The Option will be issued under and be subject
to the terms and conditions of the Company’s 2019 Stock Incentive Plan, and the
Stock Option Agreement (together, the “Plan Documents”) with respect to the
Option. The Option will vest as to 1,500,000 shares immediately, as to 1,000,000
shares 120 days following the issuance of the Option (the “Second Vesting
Date”), and as to the remaining 3,000,000 shares of Common Stock quarterly over
the three years following the Second Vesting Date.

 

For the avoidance of doubt and purposes of clarity, in the event your employment
terminates, you will be entitled to retain all of the Shares, and the vested
portion of the Option will continue to be exercisable as provided in the Plan
Documents.

      Expenses:   You will be reimbursed for all reasonable out-of-pocket
business expenses incurred by you while employed by the Company in the
performance of your services upon submission of expense statements, invoices or
such other supporting information as the Board may reasonably require.      
Benefits:   During your employment, you will be entitled to receive health and
other benefits under the Company’s benefit plans, as in effect from time to
time.       Directors and Officers Insurance:   Within 60 days following the
commencement of your employment, the Company will obtain directors and officers
insurance covering you. Such policy will be at least $1 million.      
Indemnification:   The Company shall indemnify, defend, and hold you harmless to
the maximum extent permitted by law against all liability and loss suffered and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred, in connection with the defense of
or as a result of any action or proceeding (or any appeal from any action or
proceeding) in which you are made or are threatened to be made a party by reason
of the fact that you are or were an officer or director of the Company. In
addition, the Company shall advance to you reasonable attorneys’ fees and
expenses as such fees and expenses are incurred (subject to an undertaking from
you to repay such advances if it shall be finally determined by a judicial
non-appealable decision that you were not entitled to the reimbursement of such
fees and expenses).

 

 

 

 

Personnel Policies:  

Your employment is subject to the Company’s personnel policies and procedures as
they may be adopted, interpreted or revised from time to time in the Company’s
sole discretion.

     

Vacation: 

 

  In addition to legal holidays observed by the Company, you will be entitled to
four weeks of paid vacation per year beginning three months following the
commencement of your employment with the Company.       Location:   Your place
of employment may be, at your election, in the Chicago, IL, New York, NY or
Washington D.C. metropolitan areas.       No Conflict Representation:   You
hereby represent that the provision of services by you to the Company does not
and will not breach any agreement with any current or former employer.      
Confidential Information Obligations:   You and the Company will enter into a
Confidential Information Agreement that contains provisions that will survive
termination or expiration of this letter agreement.

 

Nothing other than an express written agreement signed by both parties may
modify any term of this letter agreement. This letter agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of Nevada without reference to principles of conflicts of law.

 

 

 

 

Please sign this letter agreement to acknowledge your acceptance and agreement
to the terms herein. We look forward to working with you and expect that you
will be a great asset to our team.

 

  Sincerely,       ONE WORLD PHARMA, INC.         By: /s/ Brian Moore   Name:
Brian Moore   Title: President

 

Acknowledged and agreed

this 3rd day of June 2020:

 

/s/ Isiah L. Thomas III   Isiah L. Thomas III  

 

 

 



